DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated December 4, 2020, has been entered.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 5, 7, 8, 12, 14, and 17-19 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 5,223,652 (“Ishida”) in view of US 2012/0202926 (“Iji”).
Considering Claims 1, 5, 7, 12, and 19: Ishida teaches an example composition containing 100 parts cellulose acetate, 27 parts plasticizer, 0.5 parts channel carbon black having a pH of 2.5, and about 6.1 parts other components.  (Ishida, col 4, lines 15-27).  Ishida teaches generally that it is suitable to use tricresyl phosphate as the plasticizer.  (Id. col 2, lines 26-30).  The cellulose acetate of Ishida reads on component A of claim 1.  The tricresyl phosphate plasticizer of Ishida is a phosphoric acid ester that reads on component B of claims 1 and 5.  The channel carbon black having a pH of 2.5 of Ishida reads on component C of claims 1 and 12.
	Tricresyl phosphate has a refractive index of about 1.56.  This refractive index reads on the refractive index of claim 7.  In a form PTO-892 accompanying this Office Action, the examiner has made of record an evidentiary reference identifying the refractive index of tricresyl phosphate.  Cellulose acetate has a refractive index of about 1.46 to 1.49.  In a form PTO-892 accompanying the Office Action dated February 21, 2020, the examiner made of record an evidentiary reference identifying the refractive index of cellulose acetate.  The examiner finds that the tricresyl phosphate of Ishida has a larger refractive index than the cellulose acetate of Ishida, meeting the relative refractive index limitation of claim 1.
The ratio of cellulose acetate to plasticizer in the example composition of Ishida is 27/100.  (Id. col 4, lines 15-27).  This ratio falls within the (B/A) ratio ranges of claims 1 and 19, which are equivalent to about 11/100 to about 233/100 (claim 1) and about 11/100 to about 43/100 (claim 19).  
The example composition of Ishida contains a combined amount of cellulose resin and plasticizer of 127 parts and a total amount of components excluding the carbon black of about 133.1.  Accordingly, it is calculated that the total content of the cellulose acetate and plasticizer relative to an amount of the total composition excluding the carbon black in the example composition of Ishida is about 95 percent.  This value falls within the 90 percent or more range recited by claim 1.
Ishida is silent as to the degree of substitution of the acetate groups (i.e., an acyl group having 2 carbon atoms) and does not teach that the cellulose acetate also Id. ¶¶ 0034-0038).  The cardanol of Iji reads on the long-chain organic group having 7 or more carbon atoms of claim 1.  Iji teaches example resins with a degree of acetate substitution of 2.1 and degrees of cardanol substitution of 0.44, 0.55, and 0.80.  (Id. ¶¶ 0144, 0146, 0148, 0150, 0152-0153, 0155-0156).  The degrees of substitution taught by Iji read on the degrees of substitution of claim 1.  Ishida and Iji are analogous art because they are directed to the same field of endeavor as the claimed invention, namely cellulose acetate resin compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have grafted the cardanol of Iji onto the cellulose acetate of Ishida, and the motivation to have done so would have been, as Iji suggests, that grafting cardanol or a cardanol derivative onto a cellulose acetate resin improves the thermoplasticity, mechanical characteristics, and water resistance of the resin.  (Id. ¶¶ 0023, 0024, 0032, 0148).
Considering Claim 8: The example composition of Ishida contains cellulose acetate together with a plasticizer.  (Ishida, col 4, lines 15-27).  Ishida teaches generally that it is suitable to use tricresyl phosphate as the plasticizer.  (Id. col 2, lines 26-30).  Based on these teachings, one of ordinary skill would have a reasonable expectation that the tricresyl phosphate and cellulose acetate of Ishida would be compatible.
Considering Claim 14: Ishida teaches an example composition containing 100 parts cellulose acetate, 27 parts plasticizer, 0.5 parts channel carbon black having a pH of 2.5, and about 6.1 parts other components.  (Ishida, col 4, lines 15-27).  The content of the carbon black relative to the total composition in this composition is calculated to be about 0.38 percent.  The value falls within the range of claim 14.
Considering Claims 17 and 18: Ishida teaches that the example composition is extruded to form pellets and then injection molded to form piano keys.  (Ishida, col 4, lines 27-34).  The piano keys of Ishida read on the molded body and product of claims 17 and 18.
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 5,223,652 (“Ishida”) and US 2012/0202926 (“Iji”), as applied above to claim 1, as evidenced by or, alternatively, in view of Manfred Voll & Peter Kleinschmit, Carbon, 6. Carbon Black, in 7 Ullmann’s Encyclopedia of Industrial Chemistry 1, published online 2010, 22 pages (“Voll”).
Considering Claim 13: The relevant teachings of Ishida and Iji are discussed above with regard to the obviousness rejection of claim 1.
	Ishida further teaches that the carbon black having a pH of 2.5 used in the example composition has a BET surface area of 460 m2/g.  (Ishida, col 4, lines 15-27).
Ishida is silent as to the particle size of the channel carbon black having a pH of 2.5 used in the example composition.  However, Voll teaches that a channel black having a BET surface area and pH consistent with the BET surface area and pH taught by Ishida has a mean particle size of 13-17 nm.  (Voll, 18, Table 1, second row).  Voll teaches that this channel carbon black is used for “black paints and coatings of all types, plastics, fibers.”  (Id.).  One of ordinary skill in the art would either: (1) have an expectation that the carbon black of Ishida would necessarily have a particle size falling within the claimed range (Voll considered to be an evidentiary reference); or alternatively (2) have had a motivation and reasonable expectation of success in using a channel black with a particle size falling within the claimed range as the channel black in the composition of Ishida because Voll teaches that such a carbon black is suitable as a pigment in plastics and is consistent with the BET surface area and pH taught by Ishida (Voll considered to be a teaching reference).  (Id.).  For the latter basis of rejection, Voll is considered to be analogous art because it is reasonably pertinent to the problem faced by the inventor, namely the selection of a carbon black for use in the composition of the invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 7, 8, 12-14, and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 8, 10, and 15-26 of copending Application No. 16/309,977 (claim set dated October 19, 2020, as modified by the Examiner’s Amendment dated November 5, 2020) in view of               US 2012/0202926 (“Iji”).
Considering Claim 1: Claim 1 of the ’977 application teaches a composition containing a cellulose resin and a high refractive-index organic material the ratio recited by present claim 1.  Claims 7, 8, 23, and 24 of the ’977 application teach that the high refractive-index organic material contains an aromatic phosphoric acid ester plasticizer component.  The cellulose resin and plasticizer component of the high refractive-index organic material of the claims of the ’977 application read on the corresponding components of present claim 1.  Claim 1 of the ’977 application teaches that the composition contains an acidic carbon black.  The acidic carbon black of the claims of the ’977 application reads on the colorant of present claim 1.
	The claims of ’977 application do not teach that the cellulose resin contains a long-chain organic group having 7 or more carbon atoms.  However, Iji teaches that grafting cardanol or a cardanol derivative onto a cellulose acetate resin improves the thermoplasticity, mechanical characteristics, and water resistance of the resin.  (Iji, ¶¶ 0023, 0024, 0032, 0148).  Cardanol is a long-chain organic group having 20 carbon atoms.  (Id. at ¶¶ 0034-0038).  The cardanol of Iji reads on the long-chain organic group having 7 or more carbon atoms of present claim 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have grafted the cardanol of Iji onto the cellulose resin of the claims of the ’977 application, and the motivation to have done so would have been, as Iji suggests, grafting cardanol or a cardanol derivative onto a cellulose acetate resin improves the thermoplasticity, mechanical characteristics, and water resistance of the resin.  (Id. at ¶¶ 0023, 0024, 0032, 0148).
Considering Claims 5, 7, 8, 12-14, and 17-19: The claims of the ’977 application and Iji teach or suggest the limitations of present claims 5, 7, 8, 12-14, and 17-19.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim.  However, the claim would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The closest prior art of record is considered to be Ishida and US Pat. 8,927,629 (“Sawai”).  The teachings of Sawai are discussed in the Office Action dated August 5, 
Response to Arguments
Applicant’s arguments in the remarks dated December 4, 2020, have been fully considered, and the examiner responds as follows.
Applicant argues that the obviousness rejections based on primary reference US Pat. 8,927,629 (“Sawai”) set forth in the Office Action dated August 5, 2020, should be withdrawn.  The examiner has fully considered applicant’s arguments.  Applicant’s arguments are moot because the obviousness rejections set forth in the present Office Action do not rely on the teachings of Sawai.  The examiner is relying on primary reference Ishida in the obviousness rejections set forth in the present Office Action because Ishida teaches an example composition that expressly includes more of the limitations of present independent claim 1 than does any composition expressly taught by Sawai. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767